Name: Commission Regulation (EEC) No 1906/85 of 9 July 1985 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 179/ 18 Official Journal of the European Communities 11 . 7 . 85 COMMISSION REGULATION (EEC) No 1906/85 of 9 July 1985 establishing unit values for the determination of the customs value of certain perishable goods elements communicated to the Commission in accor ­ dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 1823/85 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 12 July 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 July 1985. For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 172, 2 . 7. 1985, p . 9 . 11 . 7. 85 Official Journal of the European Communities No L 179/19 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-13 } 07.01-15 ] 07.01 All New potatoes 847 150,80 41,99 128,02 13,39 26753 47,35 10,69 1.12 ex 07.01-21 1 ex 07.01-22 J ex 07.01 B I Broccoli 5610 997,88 277,86 847,13 88,65 177031 313,36 70,74 1.14 07.01-23 07.01 B II White cabbages and red cabbages 1572 279,84 77,97 237,60 24,95 49663 88,00 20,01 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 4334 770,99 214,68 654,51 68,49 136779 242,1 1 54,66 1.20 07.01-31 1 07.01-33 | 07.01 D I Cabbage lettuce 4624 822,54 229,04 698,27 73,07 145924 258,30 58,31 1.22 ex 07.01-36 ex 07.01 D II Endives 1087 193,05 53,86 164,34 17,22 34406 60,91 14,03 1.28 07.01-41 1 07.01-43 ) 07.01 F I Peas 10 877 1 934,78 538,75 1 642,48 171,89 343243 607,57 137,16 1.30 07.01-451 07.01-471 07.01 F II Beans (of the species Phaseolus) 4411 784,04 218,50 665,26 69,66 139073 246,22 54,70 1.32 ex 07.01-49 ex 07.01 F III Broad beans 2246 399,66 111,35 339,34 35,63 70927 125,69 28,57 1.40 ex 07.01-54 ex 07.01 G II Carrots 894 158,91 44,28 134,83 14,11 28188 49,90 11,08 1.50 ex 07.01-59 ex 07.01 G IV Radishes 4681 829,74 232,08 707,70 74,37 147972 261,92 60,74 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 496 88,18 24,57 74,82 7,83 15641 ' 27,69 6,15 1.70 07.01-67 ex 07.01 H Garlic 4420 785,63 218,94 666,61 69,80 139355 246,72 54,81 1.74 ex 07.01-68 ex 07.01 IJ Leeks 3401 604,02 168,55 514,20 53,88 107653 190,59 43,92 1.80 07.01 K Asparagus : \\ \ 1.80.1 ex 07.01-71  green 25640 4557,46 1 270,10 3 867,02 404,93 808396 1431,21 317,97 1.80.2 ex 07.01-71  other 6005 1068,14 297,43 906,77 94,89 189495 335,42 75,72 1.90 07.01-73 07.01 L Artichokes 2721 484,23 134,91 411,15 43,17 85936 152,28 34,62 1.100 07.01-751 07.01-77 ] 07.01 M Tomatoes 2324 413,18 115,14 350,59 36,71 73290 129,75 28,82 1.110 07.01-81 1 07.01-82 | 07.01 PI Cucumbers 2292 407,44 113,54 345,71 36,20 72272 127,95 28,42 1.112 07.01-85 07.01 Q II Chantarelles 39816 7113,98 1 966,27 6023,74 633,12 1211715 2215,74 516,49 1.118 07.01-91 07.01 R Fennel 2349 418,81 116,51 355,45 37,18 74293 131,52 30,27 1.120 07.01-93 07.01 S Sweet peppers 2206 392,19 109,30 332,77 34,84 69567 123,16 27,36 1.130 07.01-97 07.01 T II Aubergines 3151 560,23 156,13 475,36 49,77 99374 175,93 39,08 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 1050 186,68 52,01 158,62 16,61 33127 58,63 13,34 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 1432 254,55 70,94 215,99 22,61 45152 79,93 17,76 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 3810 675,23 188,86 575,92 60,52 120417 213,14 49,42 2.10 08.01-31 ex 08.01 B Bananas , fresh 2456 436,69 121,70 370,53 38,80 77460 137,13 30,46 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 2061 366,39 102,10 310,88 32,55 64990 115,06 25,56 2.30 ex 08.01-60 ex 08.01 D Avocados , fresh 6783 1 205,81 336,04 1023,14 107,13 213886 378,67 84,12 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 8 779 1 560,58 434,91 1324,15 138,65 276813 490,08 108,88 2.50 08.02 A I Sweet oranges , fresh : Il 2.50.1 08.02-02 || \ 08.02-06 08.02-12  Sanguines and semi-sanguines 4305 766,19 213,47 650,55 68,31 135975 240,96 54,79 08.02-16 Il\\ No L 179/20 Official Journal of the European Communities 11 . 7 . 85 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines , Navelates, Salustianas, Vernas , Valencia lates, Maltese , Shamoutis , Ovalis, Trovita and Hamlins 2646 470,43 131,10 399,16 41,79 83445 147,73 32,82 2.50.3 08.02-05\Il ||||II 08.02-09 08.02-15 08.02-19  others 2205 391,98 109,24 332,60 34,82 69 529 123,09 27,34 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 3 734 663,83 185,00 563,26 58,98 117750 208,46 46,31 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 2483 440,92 123,03 375,36 39,33 78 585 139,13 32,06 2.60.3 08.02.28 08.02 B I  Clementines 2589 458,86 128,34 391,37 41,12 81830 144,84 33,59 2.60.4 08.02-34 ) 08.02-37 | ex 08.02 B II  Tangerines and others 2100 373,42 104,06 316,85 33,17 66237 1 17,27 26,05 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 3610 641,75 178,84 544,52 '57,01 113832 201,53 44,77 2.80 ex 08.02 D Grapefruit, fresh : Il I||||liI 2.80.1 ex 08.02-70  white 2885 512,96 142,95 435,24 45,57 90988 161,08 35,78 2.80.2 ex 08.02-70 Il  pink 3100 551,07 153,57 467,58 48,96 97748 173,05 38,44 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 4775 848,86 236,56 720,26 75,42 150569 266,57 59,22 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 5984 1 063,69 296,43 902,55 94,50 188 677 334,04 74,21 2.95 08.05-50 08.05 C Chestnuts 4573 813,35 227,87 696,44 73,32 140278 257,81 63,72 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 3214 571,41 159,24 484,84 50,77 101357 179,44 39,86 2.110 08.06-33 \\I \\ 08.06-35 08.06-37 08.06-38 08.06 B II Pears 3212 570,97 159,12 484,47 50,73 101278 179,30 39,83 2.120 08.07-10 08.07 A Apricots 2813 500,16 139,39 424,39 44,44 88719 157,07 34,89 2.130 ex 08.07-32 ex 08.07 B Peaches 3120 554,73 1 54,59 470,69 49,28 98 398 174,20 38,70 2.140 ex 08.07-32 ex 08.07 B Nectarines 3 854 685,09 190,92 581,30 60,87 121 521 215,14 47,79 2.150 08.07-51 1 08.07-55 I 08.07 C Cherries 5127 911,45 254,01 773,36 80,98 161671 286,23 63,59 2.160 08.07-71 1 08.07-75 [ 08.07 D Plums 3096 550,45 153,40 467,06 48,90 97639 172,86 38,40 2.170 08.08 - 11 I 08.08-15 | 08.08 A Strawberries 1 871 332,72 92,72 282,32 29,56 59019 104,49 23,21 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 3329 591,82 163,87 502,64 52,82 101773 184,63 43,45 2.180 08.09-11 ex 08.09 Water melons 830 147,64 41,14 125,27 13,11 26189 46.36 10,30 2.190 ex 08.09 Melons (other than water melons) : 2.190.1 ex 08.09-19  Amarillo , Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral 2222 395,08 110,10 335,22 35,10 70079 124,07 27,56 2.190.2 ex 08.09-19  other 3 855 685,36 191,00 581,53 60,89 121 568 215,23 47,81 2.195 ex 08.09-90 ex 08.09 Pomegranates 6948 1 233,97 345,01 1 053,52 110,76 217548 390,43 94,30 2.200 ex 08.09-90 ex 08.09 Kiwis 10377 1 844,47 514,03 1 565,04 163,88 327169 579,23 128,68 2.202 ex 08.09-90 ex -08.09 Khakis 1377 244,84 68,23 207,74 21,75 43429 76,89 17,08 2.203 ex 08.09-90 ex 08.09 Lychees 21 516 3 824,38 1 065,80 3 245,00 339,79 678 363 1201,00 266,82